NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


I.D.,                                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-749
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Pinellas
County; Kimberly Todd, Judge.

Simone Lennon of Simone Lennon, P.A.,
Clearwater, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.